Name: Commission Regulation (EC) No 1822/2003 of 16 October 2003 amending Regulation (EC) No 2760/98 concerning the implementation of a programme for cross-border cooperation in the framework of the Phare programme
 Type: Regulation
 Subject Matter: cooperation policy;  European construction;  economic conditions
 Date Published: nan

 Avis juridique important|32003R1822Commission Regulation (EC) No 1822/2003 of 16 October 2003 amending Regulation (EC) No 2760/98 concerning the implementation of a programme for cross-border cooperation in the framework of the Phare programme Official Journal L 267 , 17/10/2003 P. 0009 - 0009Commission Regulation (EC) No 1822/2003of 16 October 2003amending Regulation (EC) No 2760/98 concerning the implementation of a programme for cross-border cooperation in the framework of the Phare programmeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to certain countries of central and eastern Europe(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Article 8 thereof,Whereas:(1) The Copenhagen European Council of 12 and 13 December 2002 concluded the accession negotiation with Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia and set the accession date as 1 May 2004. Therefore those acceding countries should be removed from the list of borders eligible for the Phare cross-border cooperation programme.(2) The Copenhagen European Council adopted roadmaps for Bulgaria and Romania to support the efforts of those two applicant countries to achieve their objective of joining the European Union in 2007.(3) Commission Communication of 1 July 2003 on paving the way for a new Neighbourhood Instrument(3) proposes, for the period 2004 to 2006, the introduction of neighbourhood programmes covering the external borders of the enlarged Union. Consequently Romanian and Bulgarian borders with the neighbouring non-applicant countries should be included in the list of eligible borders.(4) Commission Regulation (EC) No 2760/98(4), as amended by Regulation (EC) No 1596/2002(5), envisages the extension of the Phare cross-border cooperation programme to borders with other neighbouring countries benefiting from other Community assistance programmes; it is appropriate to extend the Phare cross-border cooperation programme to cover also the Bulgarian border with Turkey.(5) Regulation (EC) No 2760/98 should, therefore, be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Economic Restructuring in certain countries of central and eastern Europe,HAS ADOPTED THIS REGULATION:Article 1Article 2(1) of Regulation (EC) No 2760/98 is replaced by the following:"1. The eligible borders are those between(a) Romania and Hungary, Romania and Bulgaria, Romania and Ukraine, Romania and Moldova, Romania and Serbia and Montenegro;(b) Bulgaria and Greece, Bulgaria and Romania, Bulgaria and Turkey, Bulgaria and the former Yugoslav Republic of Macedonia, Bulgaria and Serbia and Montenegro."Article 2This Regulation shall enter into force on 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 2003.For the CommissionGÃ ¼nter VerheugenMember of the Commission(1) OJ L 375, 23.12.1989, p. 11.(2) OJ L 122, 16.5.2003, p. 36.(3) COM(2003) 393 final.(4) OJ L 345, 19.12.1998, p. 49.(5) OJ L 240, 7.9.2002, p. 33.